Citation Nr: 1420105	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-40 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected right and left knee disabilities.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to March 2001.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

When this issue was before the Board in February 2013, it was remanded for additional development.  The case has since been returned to the Board for further appellate action.  

The record also reflects that the Veteran was provided a Statement of the Case in June 2013 addressing the issue of entitlement to service connection for left hip disability.  In the cover letter sent with the Statement of the Case, he was informed of the requirements that he submit a timely substantive appeal to perfect his appeal.  The record does not reflect that the Veteran has submitted a substantive appeal in response to the Statement of the Case.  Moreover, the hip issue has not been certified as an issue on appeal.  Therefore, it is not properly before the Board at this time.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Board's review of the record reveals that further development is warranted. 

The Veteran contended that his low back disorder was caused by service-connected bilateral knee disability.

In September 2009, the Veteran reported that he received treatment for his left knee injury at Landstuhl Army Regional Medical Center in June 2003.  The Board notes that the Veteran's contention that his low back disorder is related to service-connected bilateral knee disability makes the records relevant to the adjudication of the Veteran's claim on appeal.  There is no indication in the record that any Landstuhl Army Regional Medical Center records were requested.  The Board notes that VA's duty to assist the Veteran includes making attempts to obtain federal records identified by the Veteran.  See 38 C.F.R. § 3.159.  On remand, the RO or the Appeals Management Center (AMC) must make efforts to obtain any June 2003 treatment records related to treatment of the Veteran's left knee injury at Landstuhl Army Regional Medical Center in Germany.

In March 2010, a private chiropractor diagnosed spondylolisthesis and noted pelvic imbalance with the left ilium higher than the right and vertebral subluxations present in the cervical, thoracic, lumbar, and sacral areas.  The chiropractor opined that the Veteran's lower back pain was most likely resulting from continued physical stress due to an altered gait.  The chiropractor further noted that the Veteran will likely have flare up symptoms, "due to continued issues with his knees."

In a February 2013 Board remand, further development was requested to obtain the Veteran's workers' compensation records relating to a June 2007 low back injury and to afford the Veteran a VA examination.

In March 2013, the Veteran was sent a letter requesting information related to the 2007 back injury and workers' compensation claim.  To date, no response has been returned by the Veteran.

In a May 2013 VA examination, the Veteran reported a history of back pain for five to six years that he believed was due to knee pain because his gait was altered and the pain radiated down the back of his legs to knee level.  The examiner noted that the Veteran had bilateral pars defect and a mild anterial slip of L5 on extension.  The VA examiner opined that the structural defects were the likely cause of the Veteran's back pain.  The examiner stated that a pars defect is a form of injury to the spine which meant that the Veteran's, "gait abnormality or the knee disability has not caused his current pars defect."  Rather, the Veteran's June 2007 fall at work and related injury were the likely cause of his current back disorder.  The VA examiner concluded that the Veteran's current low back disorder was less likely than not caused by or aggravated by the Veteran's bilateral knee disorder.

In a July 2013 VA treatment record, a VA physician found that the Veteran's L5 pars defects were "caused or worsened with strenuous physical activity during his service."  In an addendum note, the VA physician stated, "back pain and the spondylolysis, is caused or exacerbated, in my opinion, by his service."

In August 2013, a VA examiner reviewed conflicting medical evidence in the claims files and noted that the Veteran's latest medical evidence showed knee chondromalacia, bilateral pars defects, and grade-one anterolithesis of L5-S1.  The VA examiner noted that pars defect, also called spondylolysis, was a stress fracture of the lumbar spine usually caused by repetitive or forceful hyperextension activities and overuse injuries.  The VA examiner stated that pars defects were secondary to excessive force secondary to forced hyperextension which happens in sudden falls such as the June 2007 fall encompassed in the Veteran's workers' compensation claim.  The VA examiner found no evidence in medical literature that knee chondromalacia led to pars defect of the spine.  Further, the examiner found no relationship between pars defect and altered gait.

After reviewing the May 2013 VA examination report and August 2013 VA opinion, the Board has determined that the originating agency did not substantially comply with the February 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds the May 2013 VA examination report and August 2013 VA opinion to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the conclusions reached by the May 2013 and August 2013 VA examiners do not address all requested inquiries.  The VA examiners failed to provide an opinion with adequate supporting rationale as to whether the Veteran's low back disorder was aggravated (permanently worsened) by the Veteran's service-connected bilateral knee disabilities.  The May 2013 provided no rationale for the opinion that the back disability was not aggravated by the bilateral knee disability and the August 2013 VA opinion only addressed whether the Veteran's bilateral knee disability, to include an altered gait, caused his low back disorder.  
Further, the Board notes that the July 2013 VA treatment note raises the theory of entitlement to service connection for a low back disorder on a direct basis.  The May 2013 VA examiner did not provide an opinion on whether the Veteran's low back disorder is directly related to service, nor was this question addressed in the August 2013 VA opinion.  

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include records pertaining to the Veteran's June 2003 treatment at Landstuhl Army Regional Medical Center.  If any of the requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record, and the Veteran and his representative so notified.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's low back disorder.   

The claims files and any pertinent evidence in the electronic records that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion whether there is a 50 percent or better probability that the Veteran's low back disorder is etiologically related to the Veteran's active service.  The examiner is directed to specifically comment on a July 2013 VA treatment note stating the Veteran's pars defects were caused or aggravated by in-service physical activity.

In addition, the examiner should provide an opinion regarding whether there is a 50 percent or better probability that the low back disorder was caused or permanently worsened by the Veteran's service-connected knee disabilities.  The examiner is directly to specifically comment on a March 2010 private treatment record noting the Veteran's back pain will continue to flare up due to knee problems.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



